 1                                                THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     BOARD OF TRUSTEES OF THE SOUND
 8   RETIREMENT TRUST,

 9                              Plaintiff,            NO. 2:19-cv-01433-RSM

10           v.

11   WIITAMAKI JEWELRY STORE, INC.,                   ORDER GRANTING MOTION TO
     UBI No. 141006906, and MICHAEL                   DISMISS DEFENDANT MICHAEL
12   GIRON, a Washington Resident, jointly            GIRON WITHOUT PREJUDICE
     and severally,
13
                                Defendants.
14

15          It is hereby ordered and adjudged that Defendant Michael Giron is dismissed without

16   prejudice and without costs or attorney fees to any parties.

17

18          DATED this 3 day of December 2019.

19

20                                                 A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22

                                                                      McKENZIE ROTHWELL BARLOW &
     ORDER TO DISMISS DEFENDANT - 1                                           COUGHRAN, P.S.
     Cause No. 2:19-cv-01433-RSM                                        1325 FOURTH AVE, SUITE 910
                                                                             SEATTLE, WA 98101
                                                                               (206) 224-9900

            4200 704 uk181202
 1

 2   Respectfully submitted by:

 3   /s/ Douglas M. Lash
     Douglas M. Lash, WSBA #48531
 4   McKENZIE ROTHWELL BARLOW
       & COUGHRAN, P.S.
 5   Attorneys for Plaintiff

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

                                      McKENZIE ROTHWELL BARLOW &
     ORDER TO DISMISS DEFENDANT - 2           COUGHRAN, P.S.
     Cause No. 2:19-cv-01433-RSM        1325 FOURTH AVE, SUITE 910
                                             SEATTLE, WA 98101
                                               (206) 224-9900

            4200 704 uk181202
